Title: To George Washington from John Mercereau, 30 April 1780
From: Mercereau, John
To: Washington, George


          
            Dear Sir
            Piscatua [N.J.] Aprill 30: 1780
          
          I have Not Come as I Exp[ect]ed But the Correspondence is Setled, on Wedness Day Night Next I Expect to See two of the persons if No Obstrucktions hapen if I Dont See them that Night I Shall attend the Next till I See them after that if we Dont Meet it will be Left in wrighting for us—then we Shall have it Reguler Once a week and oftner if Occation Requires, as for News there is But little the fleat that arive’d last week is Come from Clinton in South Carrolina Now is taking in Stores and is to take troop’s for Charles town the fleat is about forty Sail we hear there is Orders for Some troops to be Sent to Cubeck, I hope to get a more perticuler Account Next week when I Shall Come up to Head Qurters with it I Should have Come this time but am So Badly on it for a horse but Shall hire One Next week to Come up with, Shall be glad if I Could be furnished with a Continentel horse as it Requires a greadeal of Riding as Signels will be watched Every Day By Some of us, Sir I am your Sincere friend and Umble Servant
          
            John Mercereau
          
         